Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-2, 4-20 are currently pending and have been examined.

The previous final Office Action has been withdrawn/vacated because applicant argument is persuasive and current new final Office Action is based on the amendments filed on 01/05/2022 and 06/15/2022.  The Application is reopened in order to properly address limitations of claim 18.
 
Claim Objections
3.	Claim 13 is objected to because of the following informalities:  
Re claim 13, line 11 has an ending period “.” and it appears that it should be a comma “,”. Appropriate correction is needed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Caldato et al. (U.S. Pub. 20190102226 A1) in view of Parameshwaran et al. (U.S. Pub. No. 20190250946 A1), further in view of Davidsson et al. (U.S. Pub. No. 20070214269 A1), and further in view of Johnston et al. (U.S. Pub. 20160094483 A1).
Caldato and Davisson were cited in a previous Office Action.

As per claim 1, Caldato teaches the invention substantially as claimed including a method, comprising:
determining, by a first host in a container cluster, the first host is resource-constrained from running a container (par. 0117 node 2204 may be associated with constraints 2210 that define how much CPU usage, memory usage, bandwidth usage; par. 0126 … monitoring the usage after deployment of services in each node. When these usages deviate beyond a threshold amount from their estimated usages used in their initial deployment, the scheduler 2202 and/or the API registry 404 can reallocate the deployment of pods to different nodes); reallocating the container to [different nodes] (par. 0126 scheduler 2202 and/or the API registry 404 can reallocate the deployment of pods [equiv. to containers] to different nodes in the container platform to ensure that the constraints 2210, 2212, 2214 are maintained; par. 0145 The method may further include redistributing at least a portion of the plurality of pods based on their usage factor deviation (3007). This redistribution may include moving a pod from one node to a second node; par. 0126 … When these usages deviate beyond a threshold amount from their estimated usages used in their initial deployment, the scheduler 2202 and/or the API registry 404 can reallocate the deployment of pods to different nodes).
Caldato does not expressly disclose:
identifying, by the first host, a second host in the container cluster with capabilities matching tags of the container; moving, by the first host, the container to the second host. 
However, Parameshwaran teaches: 
identifying, by the first host, a second host in the container cluster with capabilities matching tags of the container; wherein the identifying the second host comprises comparing the tags [resource required] of the container to capabilities of other hosts in the container cluster, and wherein the tags … define host requirements of a given container (par. 0024 … measuring, by the source agent software component, resource requirements of the at least one software container, thus obtaining required resources of the software container; measuring, by the target agent software components, resource capabilities of each of the multiplicity of candidate target hosts; comparing, by the source agent software component, the resource requirements with the resource capabilities of each of the multiplicity of candidate target hosts; if the resource requirements [tag] are met by at least one of the multiplicity of candidate target hosts: assigning the candidate target host having the corresponding resource capabilities to be the target host); moving, by the first host, the container to the second host (par. 0024 … migrating the at least one software container from the source host to the target host). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Caldato by incorporating the method of determining a target host to migrate a software container as set forth by Parameshwaran because it would provide for efficiently migrating software containers at least based on the container requirements and host capabilities. This would have prevented the container from running into problems resulting in poor performance, stability, availability problems, due to resource constraints not being met.
Caldato and Parameshwaran does not expressly teach: transmitting, by the first host, a request to the second host to run the container; receiving, by the first host, an acceptance from the second host.
	However, Davidsson teaches: transmitting, by the first host, a request to the second host to run the container; receiving, by the first host, an acceptance from the second host (par. 0015, A request relating to a specific procedure is received from the communication apparatus. In response to said request, an acceptance message is transmitted, which may comprise any data relating to the request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching Caldato and Parameshwaran, by incorporating the method of proving acceptance message in response to a request as set forth by Davidsson because it would provide the ability to return an acceptance message to the requesting node when sufficient resources are available to run a container, with predictable results.
Caldato, Parameshwaran and Davidsson does not expressly teach: tag comprise name-value pairs that define host requirements.
However, Johnston teaches: tag comprise name-value pairs that define host requirements (par. 0035 In one embodiment, the framework is provided in the form of a JSON (JavaScript Object Notation) descriptor file. Usage of JSON descriptor [tag] for defining the requirements is exemplary and should not be considered restrictive as other program languages or other syntax or file forms or data structures may be used. The descriptor file [tag] represents a tree-structure of name/value pairs and includes a plurality of records, with each record in the descriptor file specifying the service/resource requirements for executing an application … Each record, for example, specifies the storage, network, processing resource, cloud service, and other kind of technical resource requirements that need to be provisioned in order for the application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching Caldato, Parameshwaran and Davidsson by incorporating the method of defining application requirements as set fort by Johnston because it would provide nonrestrictive form of defining resource requirements of containers. 

As per claim 5, Caldato further teaches wherein the determining the first host is resource-constrained from running the container comprises determining the first host is near a usage threshold of a resource of the first host (par. 0118 The constraints 2210 can be used … when deploying and allocating service pods to the node 2204 to optimize usage of each of these computing characteristics within the constraints 2210. The constraints 2210 can act as either soft or hard limits on the actual usage of these computing characteristics by the node 2204. When pods within the node 2204 begin using more of a computing characteristic than the constraints 2210 allow, the container platform scheduler 2202 can throttle the usage of the node 2204).

As per claim 8, Caldato further teaches wherein the first host and the second host each comprises an operating system and a container runtime configured to run containers (par. 0061, A node represents a worker machine (either virtual or physical) in the container platform … Each node can run a process that is responsible for communication between the master and the node and for managing the pods in containers on the machine represented by the node. Each node may also include a container runtime responsible for pulling a container image from a registry, unpacking the container, and running the service. Par. 0057 Each container shares a host operating system kernel, and they also share binaries, libraries, and other read-only components).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Caldato, Parameshwaran, Davidsson and Johnston as applied to claim 1, and further in view of Peteva et al. (U.S. Pub. No. 20170199770 A1).
Peteva was cited in a previous Office Action.

As per claim 2, Caldato, Parameshwaran, Davidsson and Johnston teaches the limitations of claim 1. Caldato, Parameshwaran, Davidsson and Johnston does not expressly teach further comprising stopping running the container on the first host when the container is moved to the second host. 
	However, Peteva teaches stopping running the container on the first host when the container is moved to the second host. (par. 0037 The instructions, when executed, further cause the processor to instruct the kernel to halt all computing processes associated with the container).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Caldato, Parameshwaran, Davidsson and Johnston by incorporating the method of halting a container as set forth by Peteva because the ability to halt a container when the container is move to another host would provide for releasing resources for use by other containers.   

Claims 4, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Caldato in view of Parameshwaran, Davidsson and Johnston as applied to claim 1, and further in view of Yao et al. (CN Patent 102882973A).
Yao was cited in a previous Office Action.

As per claim 4, Caldato, Parameshwaran, Davidsson and Johnston does not expressly teach wherein the capabilities of the other hosts in the container cluster are defined in a member list stored locally at the first host. 
However, Yao teaches: wherein the capabilities of the other hosts in the container cluster are defined in a member list stored locally at the first host (par. 0049, The virtual node mapping table is an important data structure of the present invention. It is set in the load management module of each processing node and is used to indicate the number of each virtual node and its corresponding processing node number, so as to find out when the system distributes events; par. 0055 the dynamic load information table is another important data structure of the present invention. It is located in the load management module of each processing node and is used to indicate the number of each processing node and the number of virtual nodes theoretically allocated according to its event processing rate. The number and the actual number of virtual nodes corresponding to it. 442 The number of virtual nodes corresponding to each processing node in the system of the present invention is called node load number).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching of Caldato, Parameshwaran, Davidsson and Johnston to incorporate a list of cluster nodes as disclosed by Yao because such dynamic load information table would allow for identifying nodes for migrating of a container from a first node to a second node having capability/sufficient resources to run a container.

As per claim 9, Yao teaches wherein the first host and the second host each stores a respective member list that defines capabilities of all hosts in the container cluster (par. 0055 The dynamic load information table is another important data structure of the present invention. It is located in the load management module of each processing node and is used to indicate the number of each processing node and the number of virtual nodes theoretically allocated according to its event processing rate. The number and the actual number of virtual nodes corresponding to it. 442 The number of virtual nodes corresponding to each processing node in the system of the present invention is called node load number).

As per claim 10, Yao further teaches receiving, by the first host, a request from a new host to join the container cluster, wherein the request includes a credential, an IP address of the new host, and data defining capabilities of the new host; confirming, by the first host, validity of the credential; updating, by the first host, the respective member list stored at the first host; and transmitting, by the first host, the updated respective member list to the new host (par. 0084 The distributed cluster management module of the processing node detects that a new processing node has joined, and it notifies the load management module of all processing nodes in the distributed cluster of the information, and provides the configuration information of the newly added processing node (including the Add processing node number, IP address, event processing rate and port number); 0085 The other processing node load management modules receive the above information, and then update the dynamic load information table and virtual node mapping table according to the newly added processing node information.).

As per claim 11, Yao further teaches wherein the container cluster does not contain a centralized load balancing node (par. 0017… the present invention provides a distributed load balancing system based on P2P technology, which is characterized in that: the system is composed of a distributed processing cluster with load balancing function, and there is no central node for centralized control in the processing cluster. , there are only multiple homogeneous or heterogeneous processing nodes located on different servers and used as the distributed control core of the system, each processing node can independently provide the load balancing function of distributed arbitration).

As per claim 12, Yao teaches wherein the first host and the second host each include software provided as a service in a cloud environment (par. 0005 At present, load balancing technology has a lot of research on business load management of commercial web services … and computing resource load management of cloud computing).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Caldato in view of Parameshwaran, Davidsson and Johnston as applied to claim 1, and further in view of Padala et al. (U.S. Pub. No. 20170126506 A1).
Padala was cited in a previous Office Action.

As per claim 6, Caldato, Parameshwaran, Davidsson and Johnston teaches the limitations of claim 1. Caldato, Parameshwaran, Davidsson and Johnston does not expressly teach wherein the determining the first host is resource-constrained from running the container comprises determining that one or more other containers running on the first host have priority over the container.
However, Padala teaches comprises determining that one or more other containers running on the first host have priority over the container (par. 0071 As an example, consider two containers A and B running on a host H. Container A is a member of pool/slice 51, whose priority is higher than that of container B, which is running in pool/slice S2. This means that if there is ever any contention for resources, container A will be granted a larger share of resources). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching of Caldato, Parameshwaran, Davidsson and Johnston by incorporating the method of determining priorities between containers within a host as set forth by Padala, because it would provide for efficiently allocating resources to containers according to their priorities, with predictable results.

As per claim 7, Padala further teaches wherein the determining that one or more other containers running on the first host have priority over the container is based on host priorities defined for the first host (par. 0071 consider two containers A and B running on a host H. Container A is a member … whose priority is higher than that of container B, wherein the priorities are defined for host H).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (CN Patent 102882973A) in view of Caldato et al. (U.S. Pub. 20190102226 A1), further in view of Parameshwaran et al. (U.S. Pub. No. 20190250946 A1), and further in view of Davidsson et al. (U.S. Pub. No. 20070214269 A1).
Caldato and Davidsson were cited in a previous Office Action.

As per claim 13, Yao teaches the invention substantially as claimed including a computer program product for movement of containers among participants in a cluster of hosts without central orchestration, wherein the cluster of hosts is devoid of a centralized load balancing node (par. 0017… the present invention provides a distributed load balancing system … which is characterized in that: the system is composed of a distributed processing cluster with load balancing function, and there is no central node for centralized control in the processing cluster. , there are only multiple homogeneous or heterogeneous processing nodes located on different servers and used as the distributed control core of the system, each processing node can independently provide the load balancing function of distributed arbitration; par. 0087 The load management module [within a node] transfers loads [containers] to the new processing nodes), 
Yao does not expressly teach: computer program product comprising a computer readable storage medium having program instructions embodied therewith that when executed by a processor provide the functionality described above may be stored in storage subsystem, the program instructions executable by a second host in the cluster of hosts to cause the second host to: receive a request from a first host in the container cluster of hosts to run a container that the first host is resource-constrained from running. 
However, Caldato teaches:
computer program product comprising a computer readable storage medium having program instructions embodied therewith (par. 0196 subsystem may … provide a tangible computer-readable storage medium for storing the basic programming and data constructs that provide the functionality of some embodiments. Software (programs, code modules, instructions) that when executed by a processor provide the functionality described above may be stored in storage subsystem), the program instructions executable by a second host in the cluster of hosts to cause the second host to: 
receive a request from a first host in the container cluster of hosts to run a container [pod] that the first host is resource-constrained from running (par. 0010 … monitoring actual usage factors for each of the plurality of container pods …; identifying one or more container pods in the plurality of container pods that deviate from their initial characterizations of usage factors; par. 0011 … in response to determining that the at least one of the actual usage factors for the first container pod exceeds the second threshold, routing request traffic from the first container pod to the clone of the first container pod in the different container node; par. 0117 node 2204 may be associated with constraints 2210 that define how much CPU usage, memory usage, bandwidth usage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yao by incorporating the method of method of rebalancing container pods among different nodes as set forth by Caldato be it would allow for dynamically identifying container pods that initial characterization of resource usages and reallocating to a different node meeting resource requirements within a non-centralized load balancing system with predictable results.
Yao and Caldato does not expressly teach: determine the second host is not resource-constrained from running the container; copy the container onto the second host; and run the container on the second host.
However, Parameshwaran teaches: determine the second host is not resource-constrained from running the container; copy the container onto the second host; and run the container on the second host (par. [0107] At step 167, “COMPARING,” the software container's resource requirements are compared with the available resources or resource capabilities of the candidate target hosts: comparing, by the source agent software component, the resource requirements with the resource capabilities of each of the plurality of candidate target hosts. [0108] If … the resource requirements are met by at least one of the plurality of candidate target hosts, 170: the candidate target host having the corresponding resource capabilities may be assigned, 171, “ASSIGN TARGET HOST”, to be the target host; and the at least one software container may be migrated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yao and Caldato by incorporating the method of determining a target host to migrate a software container as set forth by Parameshwaran because it would provide for efficiently migrating software containers at least based on the container requirements and host capabilities. This would have prevented the container from running into problems resulting in poor performance, stability, availability problems, due to resource constraints not being met.
Yao, Caldato and Parameshwaran does not expressly teach: transmit an acceptance to the first host.
However, Davidsson teaches: transmit an acceptance to the first host (par. 0015, A request relating to a specific procedure is received from the communication apparatus. In response to said request, an acceptance message is transmitted, which may comprise any data relating to the request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching Yao, Caldato and Parameshwaran, by incorporating the method of proving acceptance message in response to a request as set forth by Davidsson because it would provide the ability to return an acceptance message to the requesting node when sufficient resources are available to run a container, with predictable results.

As per claim 14, Parameshwaran wherein the request to run the container is based on capabilities of the second host matching one or more tags of the container (par. 0024 … measuring, by the source agent software component, resource requirements of the at least one software container, thus obtaining required resources of the software container; measuring, by the target agent software components, resource capabilities of each of the multiplicity of candidate target hosts; comparing, by the source agent software component, the resource requirements with the resource capabilities of each of the multiplicity of candidate target hosts; if the resource requirements are met by at least one of the multiplicity of candidate target hosts: assigning the candidate target host having the corresponding resource capabilities to be the target hos).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Caldato, Parameshwaran and Davidsson as applied to claim 13, and further in view of Ju et al. (U.S. Pub. No. 20030067923 A1).
Ju was cited in a previous Office Action.

As per claim 15, Yao, Caldato, Parameshwaran and Davidsson does not expressly teach wherein the program instructions cause the second host to transmit an update to a record updater.
However, Ju teaches: wherein the program instructions cause the second host to transmit an update to a record updater (par. 0046 In step 120, the AAA server transmits to the DNS server a DNS update request message including the allocated IP address and a user domain name granted to the mobile station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching Yao, Caldato, Parameshwaran and Davidsson by incorporating the method of transmitting update request to a DNS server as set forth by Ju, because it would allow for efficiently updating allocated IP address and a user domain name granted to the containers in order to facilitate for locating the containers within a cluster, with predictable results.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yao, Caldato in view of Parameshwaran and Davidsson as applied to claim 13, and further in view of Yao et al. (CN Patent 102882973A)

As per claim 16, Yao, Caldato, Parameshwaran and Davidsson teaches the limitations of claim 13. Caldato further teaches wherein: the first host and the second host each comprise an operating system and a container runtime configured to run containers (par. 0061, A node represents a worker machine (either virtual or physical) in the container platform … Each node can run a process that is responsible for communication between the master and the node and for managing the pods in containers on the machine represented by the node. Each node may also include a container runtime responsible for pulling a container image from a registry, unpacking the container, and running the service. Par. 0057 Each container shares a host operating system kernel, and they also share binaries, libraries, and other read-only components). Yao further teaches the first host and the second host each store a respective member list that defines capabilities of all hosts in the container cluster (par. 0055 the dynamic load information table is another important data structure of the present invention. It is located in the load management module of each processing node and is used to indicate the number of each processing node and the number of virtual nodes theoretically allocated according to its event processing rate. The number and the actual number of virtual nodes corresponding to it. 442 The number of virtual nodes corresponding to each processing node in the system of the present invention is called node load number); and the container cluster is devoid of a centralized load balancing node (par. 0002 The present invention relates to a distributed load balancing system and method based on peer-to-peer P2P (Peer-to-Peer) technology, and belongs to the technical field of computer networks; par. 0017… the present invention provides a distributed load balancing system … which is characterized in that: the system is composed of a distributed processing cluster with load balancing function, and there is no central node for centralized control in the processing cluster, there are only multiple homogeneous or heterogeneous processing nodes located on different servers and used as the distributed control core of the system, each processing node can independently provide the load balancing function of distributed arbitration).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (CN Patent 102882973A) in view of Caldato et al. (U.S. Pub. 20190102226 A1), and further in view of Parameshwaran et al. (U.S. Pub. No. 20190250946 A1). 
Caldato and Yao were cited in a previews Office Action.

As per claim 17, Yao teaches the invention substantially as claimed including a system comprising:
a container cluster comprising plural hosts that communicate with one another via a network (par. 0017 … the system is composed of a distributed processing cluster with load balancing function, and there is no central node for centralized control in the processing cluster, there are only multiple homogeneous or heterogeneous processing nodes located on different servers), wherein:
each of the plural hosts stores a respective member list that defines capabilities of the plural hosts in the container cluster (par. 0055 the dynamic load information table is another important data structure of the present invention. It is located in the load management module of each processing node and is used to indicate the number of each processing node [member list] and the number of virtual nodes theoretically allocated according to its event processing rate. The number and the actual number of virtual nodes corresponding to it. 442 The number of virtual nodes corresponding to each processing node in the system of the present invention is called node load number).
Yao does not expressly disclose: each of the plural hosts comprises a computing node that includes an operating system and a container runtime configured to run containers.
However, Caldato discloses: each of the plural hosts comprises a computing node that includes an operating system and a container runtime configured to run containers (par. 0061, A node represents a worker machine (either virtual or physical) in the container platform … Each node can run a process that is responsible for communication between the master and the node and for managing the pods in containers on the machine represented by the node. Each node may also include a container runtime responsible for pulling a container image from a registry, unpacking the container, and running the service. Par. 0057 Each container shares a host operating system kernel, and they also share binaries, libraries, and other read-only components). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yao to include each host comprising a computing node that includes an operating system and a container runtime as disclosed by Caldato so that one or more containers executing in the same host can share a same operating system and resources of the host. 
Yao and Caldato does not expressly teach: each of the plural hosts is configured to identify another one of the plural hosts for running a container based on comparing tags of the container to the capabilities of the plural hosts defined in the respective member list.
However, Parameshwaran teaches: each of the plural hosts is configured to identify another one of the plural hosts for running a container based on comparing tags of the container to the capabilities of the plural hosts defined … (par. 0024 … measuring, by the source agent software component, resource requirements of the at least one software container, thus obtaining required resources of the software container; measuring, by the target agent software components, resource capabilities of each of the multiplicity of candidate target hosts; comparing, by the source agent software component, the resource requirements with the resource capabilities of each of the multiplicity of candidate target hosts; if the resource requirements are met by at least one of the multiplicity of candidate target hosts: assigning the candidate target host having the corresponding resource capabilities to be the target host, and migrating the at least one software container from the source host to the target host).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Caldato and Yao by incorporating the method of determining a target host to migrate a software container as set forth by Parameshwaran because it would provide for efficiently migrating software containers at least based on the container requirements and host capabilities. This would have prevented the container from running into problems resulting in poor performance, stability, availability problems, due to resource constraints not being met.

As per claim 19, Yao, Caldato, and Parameshwaran teaches the limitations of claim 17. Caldato further teaches wherein the determining the one of the plural hosts is resource-constrained from running the container comprises determining the one of the plural hosts is near a usage threshold of a resource of the one of the plural hosts (par. 0118 The constraints 2210 can be used … when deploying and allocating service pods to the node 2204 to optimize usage of each of these computing characteristics within the constraints 2210. The constraints 2210 can act as either soft or hard limits on the actual usage of these computing characteristics by the node 2204. When pods within the node 2204 begin using more of a computing characteristic than the constraints 2210 allow, the container platform scheduler 2202 can throttle the usage of the node 2204).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Caldato and Parameshwaran, and further in view of Johnston et al. (U.S. Pub. 20160094483 A1).

As per claim 18, Yao, Caldato, and Parameshwaran teaches the limitations of claim 17. Parameshwaran further teaches wherein each one of the plural hosts is configured to perform the identifying the another one of the plural hosts for running the container (par. 0024 … measuring, by the source agent software component, resource requirements of the at least one software container, thus obtaining required resources of the software container; measuring, by the target agent software components, resource capabilities of each of the multiplicity of candidate target hosts; comparing, by the source agent software component, the resource requirements with the resource capabilities of each of the multiplicity of candidate target hosts; if the resource requirements are met by at least one of the multiplicity of candidate target hosts: assigning the candidate target host having the corresponding resource capabilities to be the target host). Caldato further teaches in response to determining the one of the plural hosts is resource-constrained from running the container (par. 0117 node 2204 may be associated with constraints 2210 that define how much CPU usage, memory usage, bandwidth usage; par. 0126 monitoring the usage after deployment of services in each node. When these usages deviate beyond a threshold amount from their estimated usages used in their initial deployment, the scheduler 2202 and/or the API registry 404 can reallocate). 
Yao, Caldato and Parameshwaran does not expressly teach: wherein the tags of the container define host requirements for running the container wherein the capabilities of the plural hosts defined in the respective member list are selected from a group corresponding to a same set of host requirements from which the tags are selected.
However, Johnson teaches: wherein the tags of the container define host requirements for running the container [application] wherein the capabilities of the plural hosts defined in the respective member list are selected from a group corresponding to a same set of host requirements from which the tags are selected (par. 0035 In one embodiment, the framework is provided in the form of a JSON (JavaScript Object Notation) descriptor file. Usage of JSON descriptor [tag] for defining the requirements is exemplary and should not be considered restrictive as other program languages or other syntax or file forms or data structures may be used. The descriptor file [tag] represents a tree-structure of name/value pairs and includes a plurality of records, with each record in the descriptor file specifying the service/resource requirements for executing an application … Each record, for example, specifies the storage, network, processing resource, cloud service, and other kind of technical resource requirements that need to be provisioned in order for the application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching Yao, Caldato and Parameshwaran by incorporating the method of defining application requirements as set forth by Johnston because it would provide descriptor tags defining host requirements of containers such that the capabilities of hosts defined are selected from correspond host requirements. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view Caldato and Parameshwaran as applied to claim 17, and further in view of Padala et al. (U.S. Pub. No. 20170126506 A1).
Paldata was cited in a previous Office Action.

As per claim 20, Yao, Caldato and Parameshwaran teaches the limitations of claim 17. Caldato further teaches wherein the determining the one of the plural hosts is resource-constrained from running the container (par. 0117 node 2204 may be associated with constraints 2210 that define how much CPU usage, memory usage, bandwidth usage; par. 0126 monitoring the usage after deployment of services in each node. When these usages deviate beyond a threshold amount from their estimated usages used in their initial deployment, the scheduler 2202 and/or the API registry 404 can reallocate).  
Yao, Caldato and Parameshwaran does not expressly teach: determining that one or more other containers running on the one of the plural hosts have priority over the container based on host priorities defined for the one of the plural hosts.
However, Padala teaches: determining that one or more other containers running on the one of the plural hosts have priority over the container based on host priorities defined for the one of the plural hosts (par. 0071 As an example, consider two containers A and B running on a host H. Container A is a member of pool/slice 51, whose priority is higher than that of container B, which is running in pool/slice S2. This means that if there is ever any contention for resources, container A will be granted a larger share of resources). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching of Yao, Caldato and Parameshwaran by incorporating the method of determining priorities between containers within a host as set forth by Padala, because it would provide for efficiently allocating resources to containers according to their priorities, with predictable results.

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive.

(1) The applicant argues in page 15, lines 1-12, for claim 13 that Caldato does not teach “program instructions executable by a second host to … copy the container onto the second host.
As per point 1, new prior art Parameshwaran teaches, par 0108 comparing, by the source agent software component, the resource requirements with the resource capabilities of each of the plurality of candidate target hosts. If … the resource requirements are met by at least one of the plurality of candidate target hosts, 170: the candidate target host having the corresponding resource capabilities may be assigned … to be the target host; and the at least one software container may be migrated.  Specifically, a source agent software component and a target agent software component are configured to communicate and migrate [or copy] software containers between nodes at least based on the capabilities of a target node and resource requirements of the software containers. 

(2) The applicant argues in page 15, lines 27-30, for claim 13 that applied art does not teach “wherein the identifying the second host comprises comparing the tags of the container to capabilities of other hosts in the container cluster” and “wherein the tags comprise name-value pairs that define host requirements of a given container”. 
As per point 2, prior art Parameshwaran and Johnston, teaches the limitations as claimed. For example, Parameshwaran, par. 0024 … comparing, by the source agent software component, the resource requirements with the resource capabilities of each of the multiplicity of candidate target hosts; if the resource requirements [tag] are met by at least one of the multiplicity of candidate target hosts: assigning the candidate target host having the corresponding resource capabilities to be the target host. Meanwhile, Johnston, par. 0035 teaches Usage of JSON descriptor [equiv. to a tag] for defining the requirements is exemplary and should not be considered restrictive as other program languages or other syntax or file forms or data structures may be used. The descriptor file represents a tree-structure of name/value pairs and includes a plurality of records, with each record in the descriptor file specifying the service/resource requirements for executing an application. 

(3) The applicant argues in page 17, lines 1-3 for claim 17 that Bolte does not teach “each of the plural hosts is configured to identify another one of the plural hosts for running a container based on comparing tags of the container to the capabilities of the plural hosts defined in the respective member list”
As per point 3, Parameshwaran, par. 0024, teaches comparing, by the source agent software component, the resource requirements with the resource capabilities of each of the multiplicity of candidate target hosts; if the resource requirements are met by at least one of the multiplicity of candidate target hosts: assigning the candidate target host having the corresponding resource capabilities to be the target host. That is, the identifying of another host of a plurality of hosts is performed by comparing resource requirements of software container with the capabilities of target hosts. Yao, par. 0055 further teaches that the dynamic load information table is another important data structure of the present invention. It is located in the load management module of each processing node and is used to indicate the number of each processing node [member list]. 

(4) The applicant argues in page 17, lines 28-31 for claim 18 that Bolt does not teach “wherein the tags of the container define host requirements for running the container, and wherein the capabilities of the plural hosts defined in the respective member list are selected from a group corresponding to a same set of host requirements from which the tags are selected”
As per point 4, new prior art Johnston par. 0035 teaches Usage of JSON descriptor [equiv. to a tag] for defining the requirements is exemplary and should not be considered restrictive as other program languages or other syntax or file forms or data structures may be used. The descriptor file represents a tree-structure of name/value pairs and includes a plurality of records, with each record in the descriptor file specifying the service/resource requirements for executing an application. Yao, par. 0055, further teaches a dynamic load information table is another important data structure of the present invention. It is located in the load management module of each processing node and is used to indicate the number of each processing node [member list]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 20180357044 A1 teaches methods for application deployment.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195